Cranch, C. J.,
delivered the opinion of the Court, {nem. con.) as follows.
In this case it is admitted that Mr. Smoot was duly appointed by the Orphans’ Court, guardian of the infant before his age of fourteen years. This appointment must have been made under the power given to that court by the Maryland law, which was in force on the 27th of February, 1801, when the Orphans’
Courts of this district were erected. By that law of Maryland, the guardian appointed by the Orphans’ Court is appointed until the infant arrive at the age of twenty-one, and the infant has no right, at the age of fourteen, to choose another. This point was decided by this Court at Washington, in the case -of Mauro and Forrest v. Ritchie, about eighteen months ago. Mr. Smoot, therefore, still remains guardian, and Mr. Bell has no authority to call him to account.
The next question is, whether Mr. Smoot is bound to account to the Orphans’ Court here for the funds which he received in Pennsylvania under his appointment there under the laws of Pennsylvania, and which he there bound himself to account for in the courts of Pennsylvania.
We think he is not bound to account to the Orphans’ Court here for that fund, although, under a mistake of his obligation, he may have given credit for it in his first account with that court. In his second account he is credited with that fund, as having been improperly charged with it in his former account. In his third account he is again charged with it by the Orphans’ Court, and is required to pay over the balance to Mr. Bell; from which order he, Mr. Smoot, has appealed to this Court.
We therefore think that the sentence of the Orphans’ Court ought to be reversed, with costs.